Citation Nr: 0518204	
Decision Date: 07/05/05    Archive Date: 07/14/05	

DOCKET NO.  03-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from March 1982 to March 
1985.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied a compensable evaluation 
for hemorrhoids.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran has chronic recurrent internal hemorrhoids 
which are tender and routinely bleed.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no higher, for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The VCAA and regulations implementing 
this liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The claims folder reveals that the veteran was provided 
formal notice of VCAA in September 2001, prior to the initial 
adverse rating decision issued in May 2002.  This VCAA 
notice, as well as subsequent notices provided to the veteran 
in June and August 2003 and March 2004, notified the veteran 
of the evidence necessary to substantiate his claim and the 
evidence he was responsible to submit.  It also described the 
evidence VA would collect on his behalf, and requested him to 
submit any relevant evidence in his possession.  All known 
available relevant evidence has been collected for review.  
The veteran was provided a VA examination which is adequate 
for rating purposes.  He was provided two informal 
conferences with an RO hearing officer in August and 
September 2002.  The veteran does not argue nor does the 
evidence on file suggest that there remains any additional 
relevant evidence which is uncollected for review.

The Board finds that the veteran has been properly and timely 
notified of VCAA with respect to the issue now on appeal.  He 
has been notified of the evidence he is responsible to 
submit, that which VA would collect on his behalf, and the 
duties to assist and notify of VCAA have been satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
their rating; otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10.  

Internal or external hemorrhoids which are mild or moderate 
warrant a noncompensable evaluation.  Hemorrhoids which are 
large or thrombotic, irreducible, with excessive redundant 
tissue evidencing frequent recurrences warrants a 10 percent 
evaluation.  With persistent bleeding and with secondary 
anemia or with fissures warrant a 20 percent evaluation.  38 
C.F.R. § 4.114, Diagnostic Code 7336.

Analysis:  Service connection was granted for findings of 
internal hemorrhoids during service.  A noncompensable 
evaluation was assigned effective from the date of service 
separation in March 1985.  The veteran more recently 
requested an increased evaluation.  

Private and VA medical records do not show that the veteran 
seeks or requires routine treatment for hemorrhoids.  There 
is, however, evidence which shows that the veteran does 
require medication and topical applications for hemorrhoids 
which he has obtained over the counter and from VA, and that 
he routinely uses these medications.

In October 2001, the veteran was provided a VA examination 
for hemorrhoids.  He reported a history of bleeding 
hemorrhoids going back to service.  There had been no surgery 
but symptoms had persisted.  They had occurred more 
frequently, approximately once per week, and bleeding lasted 
for one to two days.  He had protrusion of the hemorrhoids 
and he pushed them back.  He also had pruritus and tenderness 
during flareups.  The longest he could go without symptoms 
was two weeks.  There were no problems with sphincter control 
or fecal leakage or involuntary bowel movements, and there 
was no protective padding necessary.  Examination revealed no 
fecal leakage and there were no external hemorrhoids noted.  
There was no fissure noted but there was tenderness on rectal 
examination.  The finding was symptomatic internal 
hemorrhoids.

The veteran has long been evaluated for his service-connected 
hemorrhoids as noncompensable based upon evidence that they 
were mild or moderate in nature.  Although there is not 
evidence that his hemorrhoids are thrombotic or irreducible, 
there is evidence that his internal hemorrhoids are 
"frequently recurrent" which is the schedular basis for the 
next higher 10 percent evaluation.  Benefit of the doubt will 
be accorded the veteran, and a 10 percent evaluation will be 
allowed based upon what appears now to be chronically 
recurrent internal hemorrhoids with symptoms of bleeding, 
pruritus and tenderness.  The schedular criteria for this 
compensable evaluation does not require that hemorrhoids be 
external.

The next higher 20 percent evaluation, however, is not 
warranted in the absence of evidence that the veteran has 
secondary anemia or anal fissures.


ORDER

Entitlement to a 10 percent evaluation for hemorrhoids is 
granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


